J-S01027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

WALTER PALMER

                        Appellant                  No. 2282 EDA 2015


                Appeal from the PCRA Order June 29, 2015
              In the Court of Common Pleas of Bucks County
           Criminal Division at No(s): CP-09-CR-0003709-1996


BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

MEMORANDUM BY MUNDY, J.:                         FILED JANUARY 25, 2016

     Appellant, Walter Palmer, appeals pro se from the June 29, 2015 order

dismissing as untimely his petition for writ of habeas corpus, which the

Bucks County Court of Common Pleas treated as Appellant’s ninth petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we affirm.

     We will not fully reiterate the factual background and early procedural

history of this case, which this Court fully summarized in our respective

dispositions of Appellant’s prior appeals. See Commonwealth v. Palmer,

700 A.2d 988 (Pa. Super. 1997) (affirming Appellant’s convictions for rape

and related offenses but remanding for resentencing on direct appeal),

appeal denied, 716 A.2d 1248 (Pa. 1998); Commonwealth v. Palmer, 758
A.2d 724 (Pa. Super. 2000) (unpublished memorandum) (affirming the PCRA
J-S01027-16


court’s order denying relief for Appellant’s first PCRA petition), appeal

denied, 795 A.2d 973 (Pa. 2000);     Commonwealth v. Palmer, 809 A.2d
962 (Pa. Super. 2002) (unpublished memorandum) (affirming the PCRA

court’s dismissal of Appellant’s second PCRA petition as untimely), appeal

denied, 815 A.2d 1041 (Pa. 2002); Commonwealth v. Palmer, 53 A.3d
943 (Pa. Super. 2012) (unpublished memorandum) (affirming the PCRA

court’s dismissal of Appellant’s fifth PCRA petition as untimely and quashing

Appellant’s appeal from the dismissal of his sixth PCRA petition) (Palmer

IV). Subsequent to our disposition of Appellant’s appeal from the dismissal

of his fifth and sixth PCRA petitions, Appellant filed a “Motion for Change of

Venue/Venire” on August 22, 2013, which the PCRA court treated as a PCRA

petition and dismissed the same on November 22, 2013.         On January 12,

2015, Appellant filed a self-titled “Petition for Writ of Habeas Corpus,” which

the PCRA court treated as a PCRA petition and dismissed on April 20, 2015.

Appellant did not appeal from either dismissal order.

      Undeterred, on May 12, 2015, Appellant filed yet another self-titled

“Petition for Writ of Habeas Corpus,” which the PCRA court again treated as

a PCRA petition, Appellant’s ninth. The PCRA court filed its notice of intent

to dismiss Appellant’s petition as untimely on June 8, 2015. Appellant filed a

response to the PCRA court’s notice on June 22, 2015. The PCRA court filed




                                     -2-
J-S01027-16


its order dismissing Appellant’s PCRA petition on June 29, 2015. Appellant

filed a timely notice of appeal on July 24, 2015.1

       On appeal, Appellant raises the following issue for our consideration.

              Did the Court below err in failing to issue Appellant’s
              petition for a writ of habeas corpus pursuant to 42
              Pa.C.S.A. § 6501 et. seq., upon the ground of 42
              Pa.C.S.A. §§ 3541-46, in light of the fact that the
              PCRA statutes as Amended during Special Session
              No.1 of 1995 were unconstitutionally enacted in
              violation of the Pennsylvania Constitution Article 3
              Section 121, in light of Com[monwealth] v.
              Sanders, 743 A.2d 970 ([] Pa. Super. [1999]).

Appellant’s Brief at 3.

       We proceed cognizant of the following.        “Our standard of review of

[an] order granting or denying relief under the PCRA requires us to

determine whether the decision of the PCRA court is supported by the

evidence of record and is free of legal error. The PCRA court’s findings will

not be disturbed unless there is no support for the findings in the certified

record.” Commonwealth v. Melendez-Negron, 123 A.3d 1087, 1090 (Pa.

Super. 2015) (citation omitted). The timeliness of Appellant’s petition is our

threshold issue “because the PCRA time limitations implicate our jurisdiction

and may not be altered or disregarded in order to address the merits of a

petition.”   Commonwealth v. Cristina, 114 A.3d 419, 421 (Pa. Super.
____________________________________________
1
  The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). The PCRA court filed its Rule 1925(a) opinion wherein it
incorporated its June 8, 2015, notice of intent to dismiss as containing the
full explanation for its decision.


                                           -3-
J-S01027-16


2015) (citations omitted). “Under the PCRA, any petition for post-conviction

relief… must be filed within one year of the date the judgment of sentence

becomes final, unless one of the exceptions set forth in 42 Pa.C.S.

§ 9545(b)(1)(i)-(iii) applies.” Id.

       As we have noted previously, “Appellant’s judgment of sentence

became final on June 3, 1998, … [and] Appellant had … until June 3, 1999,

to file all PCRA petitions.” Palmer IV, supra, at 7. Appellant recognizes his

petition is untimely under the terms of the PCRA but argues that the 1995

amendments to the PCRA, including those imposing the one-year time limit,

were improperly enacted and are therefore unconstitutional and invalid. 2

Appellant’s Brief at 4.      Appellant argues that as a consequence his claims

should be addressed in his habeas corpus action. Id.

       This Court has previously addressed and rejected the claim that the

1995 amendments to the PCRA were invalid because they purportedly fell

outside the scope of the special legislative session from which they were

enacted.     Commonwealth v. Sanders, 743 A.2d 970, 972 (Pa. Super.

1999) (holding the 1995 PCRA amendments did not fall outside the scope of

the designated matter for the legislature’s special session and, therefore, did

not violate the constitutional prohibition against legislation on subjects

outside parameters of a special session, which in this instance the governor’s

____________________________________________
2
  Appellant advances no argument that any of the enumerated exceptions to
the time limits for filing a PCRA petition apply.


                                           -4-
J-S01027-16


proclamation called to address issues of crime in Pennsylvania). Appellant

acknowledges Sanders, but baldly claims its ruling is erroneous. Appellant

offers only meagerly supported arguments about the political advisability

and consequences of the enactment and offers no legal analysis refuting the

Sanders holding.       Appellant’s Brief at 5.    As such, Sanders controls and

Appellant’s argument fails.3

       In light of the foregoing, we conclude Appellant’s petition for writ of

habeas corpus was properly considered as a PCRA petition by the trial court.

See Commonwealth v. Taylor, 65 A.3d 462, 465-466 (Pa. Super. 2013)

(noting “[u]nless the PCRA could not provide a potential remedy, the PCRA

statute subsumes the writ of habeas corpus”).                We further conclude

Appellant’s    petition    is   patently   untimely   and   no   exceptions   apply.

Accordingly, we resolve that the PCRA court correctly concluded it was

without jurisdiction to address Appellant’s substantive claims. See Cristina,

supra. We therefore affirm the June 29, 2015 order dismissing as untimely

Appellant’s ninth PCRA petition.

       Order affirmed. Application denied.




____________________________________________
3
  On December 23, 2015, Appellant filed with this Court a pro se application
for post-submission communication, attempting to raise new substantive
issues, which are also contained in his reply brief. See Appellant’s Reply
Brief at 1; Appellant’s Post-Submission Correspondence, 12/23/15, at 1-2.
In light of our disposition, Appellant’s application is denied.


                                           -5-
J-S01027-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2016




                          -6-